Title: To Benjamin Franklin from Henri-Charles, comte de Thiard, 24 August 1778
From: Thiard, Henri-Charles, comte de
To: Franklin, Benjamin


Boulogne sur mer le 24 aoust 1778.
J’ay l’honneur de vous adresser monsieur un anglois que j’ay trouvé a boulogne et qui desire passer a boston. Comme il ne scait pas un mot de francois et qu’il pourroit dans ce moment etre inquieté dans son passage en France je luy donne un passeport pour qu’il ne luy soit rien fait de facheux sur sa route. Il desire que je le recomende a vos soins paternels; je consens avec d’autant plus de plaisir que cela me fournit une occasion de vous assurer des sentiments d’estime et de veneration avec les quels j’ay l’honneur d’etre monsieur Votre tres humble et tres obeissant serviteur
Le CTE DE Thiard
 
Endorsed: Comte de Thiaud
